Citation Nr: 0511880	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Army from 
October 1966 to October 1968.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the appellant's claim of entitlement to 
an evaluation in excess of 10 percent for his right knee 
disability.  The Board remanded the case for additional 
development in February 2004; the RO has now returned the 
case to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant's right knee disability is manifested by 
complaints of pain, pain on use, giving out, and swelling; he 
uses a knee brace.

2.  The veteran has an antalgic gait favoring the right leg, 
decreased endurance, weakness, fatigability, limitation of 
motion with pain, including limitation of extension to 30 
degrees, and slight ligamentous laxity, but no subluxation, 
no lateral instability, and negative radiographic studies for 
arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no more, 
for the service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present level 
of disability is found in the reports from the VA 
examinations conducted in July 2000, and November 2004, in VA 
outpatient treatment records dated between February 1998 and 
October 2002, in private medical records dated between 1999 
and 2001, and in the various written statements submitted by 
the appellant and his representative.

The appellant underwent a VA medical examination in July 
2000; he complained of daily right knee pain and said that he 
used an elastic brace, as well as pain medication.  On 
physical examination, the right patella was absent and there 
was no pinpoint pain to palpation in that area.  There was no 
evidence of swelling or erythema.  The appellant demonstrated 
right knee range of motion of five to 135 degrees.  He had 
good ligamentous integrity.  The drawer sign was negative.  
Radiographic examination of the right knee revealed an absent 
patella without any acute bony or joint abnormalities.  The 
examiner rendered a diagnosis of patellectomy right knee with 
reported residual pain.

Review of the private medical treatment records from Advanced 
Pain Solutions reveals that, in May 2000, it was noted that 
the appellant's back symptoms included proximal leg weakness, 
as well as foot drop and numbness.  In June 2000, the 
appellant complained of his legs giving way regularly.  Later 
that month, he complained of severe right knee pain.  Notes 
dated in July 2000 indicate that the appellant had a 
reduction in pain and was able to engage in more activities 
after undergoing a series of Synvisc injections.

Review of the VA treatment records reveals that the appellant 
sought treatment for complaints of bilateral knee pain in 
January 2001.  He reported Synvisc injections six months 
prior and said that he took analgesics.  He complained of 
right knee instability.  On physical examination, the 
anterior cruciate ligament was intact; the collaterals were 
also intact.  There was moderate crepitation.  X-rays showed 
a patellectomy and moderate arthritis.  In March 2001, the 
appellant continued to complain of bilateral knee pain.  He 
said that he did not exercise or walk at all.  A June 2001 
note indicates that he had been told that his leg pain was 
due to his heart and not his chronic back condition.  He was 
noted to continue to limp on his right leg.  He was told he 
should walk two miles every day.  In April 2002, the 
appellant complained of bilateral knee pain and said that he 
needed a cane for his knee.  He reported that all of his 
activities were limited by knee and back pain.  He also said 
that he wore a brace on his right knee almost daily.  The 
appellant exhibited a limping antalgic gait.  An April 2002 
physical therapy note indicates that the appellant reported 
his right knee giving out; he said that this caused him to 
fall three to four times per month.  He was noted to wear a 
knee brace and to be ambulating with a cane and with a 
dysfunctional pattern.  On physical examination, he 
demonstrated an active range of motion of the lower 
extremities that was within functional limits.  He exhibited 
dynamic balance.  He was instructed in the use of forearm 
crutches.  In October 2002, the appellant continued to 
complain of bilateral knee pain.  He exhibited motion from -
30 to 90 degrees.  The right knee was stable to varus, valgus 
and anterior-posterior stress.

The appellant underwent a VA medical examination in November 
2004; the examiner reviewed the claims file.  The appellant 
complained of constant knee pain.  He said that his last 
Synvisc injection had been a year ago and that it had given 
him about a month and a half of relief.  He said that he wore 
a hinged knee brace at all times when walking and that he 
used a cane rarely.  The appellant reported that he could 
walk up to 550 feet before experiencing increased knee pain, 
that he frequently heard a pop with the knee tending to flex 
slightly which at times caused him to fall.  He said that he 
had increased knee pain after standing for five to ten 
minutes and that the knee pain was more severe with stiffness 
in cold weather.  The appellant stated that his knee would 
tend to give way when he stood and twisted, that the knee 
locked at times, that the knee would swell after locking and 
that the knee would pop out and give way about twice a month.  
The examiner noted decreased functional activity, endurance, 
weakness and fatigability.  

On physical examination, the appellant limped and favored the 
right leg.  He had moderate pain during the examination and 
stood with his knee in 10 degrees of flexion.  He 
demonstrated active range of motion from -30 to 90 degrees, 
with pain throughout the motion.  He exhibited a passive 
range of motion from five to 110 degrees, with pain at the 
extreme of flexion.  There was no crepitus of the right knee.  
The right calf measured 34 centimeters, while the left calf 
measured 35 centimeters.  There was no soft tissue thickening 
or swelling.  There was no joint effusion.  There was no 
specific area of tenderness.  The appellant's had a 1+ 
positive Lachman's test with firm endpoint and negative pivot 
shift.  There was no varus or valgus laxity.  Drawer signs 
were negative.  Muscle strength was 2/5 and hamstring 
strength 3/5.  Radiographic examination revealed no 
arthritis.  The examiner rendered a diagnosis of status post 
patellectomy, right knee with chronic pain syndrome, right 
knee.  The examiner stated that there was only slight 
ligament laxity of the right knee and that the appellant's 
functional abilities were limited with his fatigability and 
giving way the result of abnormal quadriceps function due to 
the loss of the patella.  The examiner further stated that 
there was no subluxation and no lateral instability.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  In the 
veteran's case, even though there is some slight ligament 
laxity, there is no lateral instability or subluxation as 
noted by the examiner in November 2004.  Consequently, the 
award of a rating under this provision of the rating schedule 
is not warranted.  

The Board notes that other potentially applicable regulations 
contain a number of other provisions relating to the knee 
joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  A 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5260, flexion limited to 45 degrees is 
rated as 10 percent disabling.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
Flexion limited to 15 degrees warrants a 30 percent rating.  
Extension limited to 20 degrees warrants 30 percent; 
extension limited to 30 degrees warrants 40 percent; 
extension limited to 45 degrees warrants 50 percent.  
Diagnostic Codes 5260 and 5261.  Normal extension of the knee 
is to zero degrees.  38 C.F.R. § 4.71, Plate II.  Normal 
flexion is to 140 degrees.  Id.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Here, although an earlier x-ray suggested some degree of 
arthritis, more recent examination confirmed that there is no 
arthritis.  Nevertheless, given that the Board will assign a 
rating based on limitation of motion and associated 
functional losses due to pain, further consideration of the 
criteria for rating arthritis is not warranted.  Diagnostic 
Code 5003.

As noted in the evidence set forth above, the veteran can 
perform motion from -30 to 90 degrees.  It was noted in the 
November 2004 examination that the veteran stood with his 
knee in a position of 10 degrees of flexion.  Consequently, 
it is not quite clear why his extension was limited to 30 
degrees on active motion.  Nevertheless, granting the veteran 
the benefit of the doubt, the Board finds that the veteran's 
pain, which he experienced throughout the range of motion, 
and functional problems are such that his disability equates 
to that which is contemplated by limitation of extension to 
30 degrees.  This warrants a 40 percent rating under 
Diagnostic Code 5261.  

VA General Counsel has issued an opinion to the effect that 
separate ratings may be assigned for limitation of extension 
and limitation of flexion.  VAOPGCPREC 09-04.  As noted 
above, the Board finds that a 40 percent rating is warranted 
for functional losses that equate to limitation of extension 
to 30 degrees.  Although the veteran also experiences 
limitation of flexion to 90 degrees, such a limitation does 
not come close to equating to the disability required for a 
compensable rating under Diagnostic Code 5260-limitation to 
45 degrees.  Therefore, the Board finds that a 40 percent 
rating is warranted under Diagnostic Code 5261, but a 
separate compensable rating is not warranted under Diagnostic 
Code 5260.  

The VA General Counsel has also issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

While the appellant has stated that each of his knees locks 
and gives way, there is no recent medical evidence of such 
symptomatology in either knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the right knee in either the VA medical 
records or the private medical record.  Nor are there any 
such findings in the reports of the VA medical examinations.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the right knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any right knee problem, and he has not demonstrated marked 
interference with employment caused by the right knee alone.  
The appellant has not offered any objective evidence of any 
symptoms due to the right knee disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claim by means of 
letters sent to the appellant by the RO in June 2002, and 
February 2004, as well as the discussion in the Statement of 
the Case (SOC) and the Supplemental Statement of the Case 
(SSOC).  These documents informed the appellant of what the 
evidence had to show to establish entitlement, what evidence 
was still needed from him and what VA's duty to assist was in 
obtaining evidence for his claims.  The appellant was 
notified of the information necessary to substantiate his 
claim.  He was also told that he needed to ensure that all 
pertinent evidence was submitted.  The RO also sent the 
appellant a Supplemental Statement of the Case (SSOC) in 
January 2005, in which he was provided with the text of 
38 C.F.R. § 3.159.  Therefore, VA has no outstanding duty to 
inform.  

The Board notes that the appellant was not provided with a 
VCAA notice letter concerning his increased rating claim 
prior to the issuance of the September 2000 rating decision.  
Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's increased 
rating claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to any notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
Private medical records were obtained and associated with the 
claims file, as were Social Security Administration records.  
The appellant was afforded VA medical examinations.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available, and, in 
fact, in response to the February 2004 RO duty to assist 
letter, stated that he had no medical records from the 
previous 24 months other than VA because his other doctors 
did not treat him for knee pain.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Therefore, the Board finds that VA has 
complied with its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an evaluation of 40 percent for the service-
connected right knee disability is granted, subject to the 
law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


